KEKE EERE ER ER IRERERERIEREIERERIER ERE ERERREEEREERE

WILLIAMS, JOSE BOTELHO, BRITTANY
FERNANDEZ, LEANNE FISHER, JENNIFER

Case 1:20-cv-10103-IT Document1 Filed 01/30/20 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

MARIA DOE, *
Plaintiff *
Vv. * COMPLAINT
GREATER NEW BEDFORD REGIONAL *
VOCATIONAL TECHNICAL HIGH SCHOOL *
DISTRICT, JAMES L. O’BRIEN, WARLEY * JURY TRIAL DEMANDED

GASPAR, and MICHAEL MOE Nos. 1-5,

Defendants

KEKEKEKEREKEEEEKKEREREREREE KER EREREREREREEREEREREREERREREE

INTRODUCTION
This action against GREATER NEW BEDFORD REGIONAL VOCATIONAL
TECHNICAL HIGH SCHOOL DISTRICT, JAMES L. O'BRIEN, WARLEY WILLIAMS,
JOSE BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, JENNIFER
GASPAR, and MICHAEL MOE Nos. 1-5, arises out of incidents in which the plaintiff,
while attending Greater New Bedford Regional Vocational Technical High School,
was continually sexually harassed by fellow students in that school, and the
employees of the District knew of the harassment, but failed to protect her, pursuant
to their obligations under Title IX, 20 U.S.C. § 1681. Said defendants failed to
perform their public duties because of a conspiracy to protect another male student
at the Regional High School, whose illegal and criminal acts were the precipitating
events leading to the harassment of the plaintiff.
JURISDICTION AND VENUE

This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331, as this civil

I
Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 2 of 18

action arises under the Constitution and laws of the United States of America.
Venue is proper in this District, pursuant to 28 U.S.C. § 1391(b)(2) because the
events giving rise to this claim occurred within this District.

| PARTIES
Plaintiff MARIA DOE ("MARIA") is an individual residing in Fall River, Bristol County,
Massachusetts.
Defendant GREATER NEW BEDFORD REGIONAL VOCATIONAL TECHNICAL
HIGH SCHOOL DISTRICT ("GNB-SD") is a body politic and corporate, duly organized
pursuant to Chapter 428 of the 1971 Acts of the Commonwealth of Massachusetts,
and located at 1121 Ashley Boulevard, New Bedford, Bristol County, Massachusetts.
At all relevant times GNB-SD owned, operated, maintained, managed, supervised,
and controlled Greater New Bedford Regional Vocational Technical High School (the
“Regional High School").
Defendant JAMES L. O'BRIEN (“O’BRIEN’) is an individual with an usual place of
business at 1121 Ashley Boulevard, New Bedford, Bristol County, Massachusetts. At
all relevant times he was the Superintendent of the Regional High School.
Defendant WARLEY WILLIAMS (“WILLIAMS”) is an individual with an usual place of
business at 1121 Ashley Boulevard, New Bedford, Bristol] County, Massachusetts.
At all relevant times he was the Assistant Principal of the Regional High School.
Defendant JOSE BOTELHO (“BOTELHO’) is. an individual with an usual place of
business at 1121 Ashley Boulevard, New Bedford, Bristol County, Massachusetts. At
all relevant times he was a Guidance Counselor at the Regional High School.

Defendant BRITTANY FERNANDEZ ("FERNANDEZ ") is an individual with an usual

2
10.

11.

12.

13.

14,

15.

16.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 3 of 18

place of business at 1121 Ashley Boulevard, New Bedford, Bristol County,
Massachusetts. At all relevant times she was a Security Officer at the Regional High
School.
Defendant LEANNE FISHER (“FISHER”) is an individual with an usual place of.
business at 1121 Ashley Boulevard, New Bedford, Bristol County, Massachusetts. At
all relevant times she was a School Resource Officer at the Regional High School.
Defendant JENNIFER GASPAR (“GASPAR’) is an individual with an usual place of
business at 1121 Ashley Boulevard, New Bedford, Bristol County, Massachusetts. At
all relevant times she was a teacher at the Regional High School.
Defendants MICHAEL MOE Nos. 1-5 are individuals employed at the Regional High
School, whose true names and addresses are presently unknown to the plaintiff, who
were involved in the conspiracy described below.

FACTS COMMON TO ALL CLAIMS
At all times relevant to this action, defendant GNB-SD was responsible for the
administration of the Regional High School.
The powers, duties and liabilities of defendant GNB-SD are vested in and exercised
by the Greater New Bedford Regional Vocational Technical Regional High School
Committee (the "Committee").
Atall times relevant to this action, defendant GNB-SD, acting through the Committee,
employed all school administrators, staff, principals, faculty, counselors, and
security/school resource officers at the Regional High School.
At all relevant times and in the actions described in this Complaint, all Regional High
School employees were acting under the color of law, under the color of their

2
2
17.

18.

19.

20.

21.

22.

23.

24.

25.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 4 of 18

authority as employees of defendant GNB-SD, and within the scope of their
employment with defendant GNB-SD.

At all times relevant to this action, MARIA was a student in the Regional High School.
At all times relevant to this action, all students at the Regional High School were
under the supervision, and the disciplinary authority, of defendant GNB-SD.

In March 2016, MARIA was a 17-year-old student attending the Regional High
School.

In 2014, when she was 15 years old, MARIA took nude pictures and a video of herself
(“the “Pictures”), using her cell phone.

MARIA provided the Pictures only to her then-boy friend, C.P. Both she and C.P.
regarded the Pictures as entirely private and personal, and did not share them, or
disseminate them, to anyone else.

Sometime in March, 2016, MARIA’s classmate, R.B., without her permission or
knowledge, during a shop class at the Regional High School, stole the Pictures from
her, by plugging a thumb drive into her school computer where her phone was
recharging, while she was in a bathroom.

At that time, MARIA was not aware of what R.B. had done.

During March, 2016, MARIA began to hear rumors at the Regional High School that
the Pictures were being circulated on the internet. Initially, she disbelieved this
information, because she was absolutely sure neither she, nor C.P., had put the
Pictures on the internet, or otherwise disseminated them to anyone, and her cell
phone was password protected, which made ail information on it inaccessible.
When her classmates started telling her they had seen the Pictures, she began

4
26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 5 of 18

asking questions, and a boy in her class told her that R.B. had taken the pictures off
her phone, using the school’s computer.

On April 6, 2016, MARIA made a written complaint to the Regional High School, a
redacted copy of which is attached, marked “A.”

Notwithstanding her complaint, for the next several months, MARIA was subjected to
severe and pervasive harassment relating to the Pictures, which substantially
interfered with her education, and caused her great emotional distress.

MARIA was unable to attend many days of classes because of the relentless taunting
and bullying by other students, relating to the Pictures.

MARIA was unable to attend her school prom.

MARIA had been active in school clubs, but had to withdraw from all forms of social
contact.

MARIA hid during lunch breaks to avoid the continuous sexual harassment.
MARIA reported her harassment to defendants JAMES L. O'BRIEN, WARLEY
WILLIAMS, JOSE BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, and
JENNIFER GASPAR (the ADMINISTRATIVE DEFENDANTS’), in each of their
respective roles as an administrator, teacher, counselor or security/school resource
officer, that R.B. had stolen, and disseminated, the Pictures.

MARIA told the ADMINISTRATIVE DEFENDANTS that the Pictures were taken when
she was 15 years old, and showed her in a state of nudity.

The ADMINISTRATIVE DEFENDANTS knew, or should have known, that R.B.
committed the crime of larceny when he stole the Pictures from MARIA.

The ADMINISTRATIVE DEFENDANTS knew, or should have known, that

5
36.

37.

38.

39.

40.

41.

42.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 6 of 18

dissemination of any visual material which contains a representation or reproduction
of any posture or exhibition in a state of nudity involving a child who is under eighteen
years of age, constitutes the crime of child pornography.

None of the ADMINISTRATIVE DEFENDANTS ever told MARIA that R.B. had
committed serious crimes against her, including larceny, and the dissemination of
child pornography.

None of the ADMINISTRATIVE DEFENDANTS ever assisted, or offered to assist,
MARIA in filing criminal charges against R.B., for violations of G.L. c. 266, § 30,
and/or c. 272 §§ 28, 29, 29A, 29B, and 29C.

None of the ADMINISTRATIVE DEFENDANTS ever took any action to charge, or
seek any law enforcement to file criminal charges against, R.B., for violations of G.L.
c. 266, § 30, and/or c. 272 §§ 28, 29, 29A, 29B, and 29C.

None of the ADMINISTRATIVE DEFENDANTS ever told MARIA that injunctive relief
was available, through the Bristol County District Attorney's Office, or the
Massachusetts Attorney General, to enjoin dissemination of visual material of a child
in a state of nudity, pursuant to G.L. c. 272, §§ 30 and 30D.

None of the ADMINISTRATIVE DEFENDANTS ever reported this matter to the Bristol
County District Attorney’s Office or the Massachusetts Attorney General.

At that time, MARIA did not know that R.B.’s father was a New Bedford Police officer,
who was at that time known to defendants BRITTANY FERNANDEZ and LEANNE
FISHER, or that the other ADMINISTRATIVE DEFENDANTS also learned about that
relationship.

None of the ADMINISTRATIVE DEFENDANTS ever told MARIA about her rights

6
43.

44,

45.

46.

47.

48.

49.

50.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 7 of 18

under Title IX to be free from sexual harassment from other students, and the duty
of the ADMINISTRATIVE DEFENDANTS to protect her, and to make whatever
accommodations might be necessary to assure her right to an uninterrupted
education.

Instead of informing MARIA of her rights, the ADMINISTRATIVE DEFENDANTS
forced her to sit, alone, in what they called a “mediation session” with R.B., and also
forced her to accept his “apology” for the theft, and the dissemination, of the Pictures.
One of the means by which the ADMINISTRATIVE DEFENDANTS forced MARIA to
take part in their sham mediation process was by threatening her with suspension
and/or expulsion, and she was, in fact suspended for one day, even though she had
not committed any offense.

The only punishment which R.B. received was a one week suspension from classes,
which entirely failed to deter him from continuing to sexually harass MARIA, both
directly, and through his surrogate schoolmates.

The ADMINISTRATIVE DEFENDANTS took no other action against R.B. because his
father was a New Bedford police officer.

The ADMINISTRATIVE DEFENDANTS told MARIA the matter was “closed,” and that
she was unable to take additional action against R.B.

The ADMINISTRATIVE DEFENDANTS failed to take action against R.B. pursuant to
G.L. c. 71 § 37H % or §37H %, which permits a principal to suspend a student who
has committed a felony.

MARIA was a victim of sexual harassment because of her gender.

Defendant GNB-SD, through its employees, tolerated, and indeed promoted by the

7
51.

52.

53.

54.

55.

56.

57.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 8 of 18

affirmative acts of the ADMINISTRATIVE DEFENDANTS, an atmosphere of fear and
harassment in the Regional High School.

Had defendant GNB-SD properly supervised, disciplined, or dismissed the

ADMINISTRATIVE DEFENDANTS, and taken measures to discipline or cease the

sexual harassment of MARIA, she would not have endured relentless harassment by
fellow students at the Regional High School.

MARIA was subjected to continued harassment because GNB-SD's employees, the
ADMINISTRATIVE DEFENDANTS, failed to act in response to the sexual harassment
that MARIA was subjected to at the Regional High School.

After the ADMINISTRATIVE DEFENDANTS knew of the sexual harassment, and
failed to act under the harassment and anti-discrimination policy in place, when they
should have, MARIA was subjected to more continuous and unabated harassment,
such that her conditions worsened.

In May, 2017, MARIA learned the Pictures were still being circulated on the internet,
along with pictures of other young girls who attended the Regional High School, and
she spoke with defendant LEANNE FISHER, who told her she couldn't help MARIA.
Plaintiff is informed and believes the Pictures are still being circulated on the internet.
As a result of the unchecked sexual harassment of MARIA by the students at the
Regional High School, and the deliberate indifference of the ADMINISTRATIVE
DEFENDANTS, employees of defendant GNB-SD, the plaintiff was denied equal
protection under the law.

The ADMINISTRATIVE DEFENDANTS each took part in concerted action, and a
conspiracy, to deny MARIA her rights of privacy, her right to seek a criminal

8
58.

59.

60.

61.

62.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 9 of 18

prosecution, and her right to receive a public education, in order to protect R.B. from
criminal prosecution and/or because his father was a police officer.

Each of the ADMINISTRATIVE DEFENDANTS either personally told MARIA that she
could not take any action against R.B., or they were aware MARIA had been told she
could not take any action against R.B., and they each knew and understood the
reason why MARIA was prevented from taking any action, as was her right, was to
protect R.B., because his father was a police officer.

None of the ADMINISTRATIVE DEFENDANTS ever took any steps to correct the
statements, which were false, and they knew were false, that MARIA had no right to
take action against R.B.

These affirmative acts and omissions by the ADMINISTRATIVE DEFENDANTS,
employees of defendant GNB-SD, pursuant to the policies, practices, and customs,
which were well known and widely practiced, constitute acts under the color of law,
within the meaning of 42 U.S.C. § 1983, which have deprived plaintiff of her statutory
and constitutional rights and privileges including, without limitation, her rights under
G.L. c. 69 § 1 to an education which "provides the conditions of all pupils to engage
fully in learning . . . without threats to their sense of security or self-esteem."
Defendant GNB-SD receives federal funds through a variety of educational programs.

As a result, even if it were not obliged to do so under state law, defendant GNB-SD

Was required to adopt and implement sexual harassment policies under Title IX, 20

U.S.C. § 1681.
Defendant GNB-SD knew or should have known that its employees were involved in
the formulation of policies, and activities, which illegally abridged the rights and

9
63.

64.

65.

66.

67.

68.

69.

70.

Case 1:20-cv-10103-IT Document1 Filed 01/30/20 Page 10 of 18

privileges of the students at the Regional High School.
The existence of the policies described above has been known to supervisory and
policy-making officials and officials of the GNB-SD for a long time.
Despite their knowledge of these policies, the ADMINISTRATIVE DEFENDANTS, and
the GNB-SD did not attempt to curtail this behavior, but rather condoned it by refusing
to correct, discipline, or prevent the enforcement of such policies.
Defendant GNB-SD failed to take appropriate actions to protect MARIA from sexual
harassment at the Regional High School, after having actual notice of the sexual
harassment, all in violation of Title [X and in violation of rights guaranteed by the
United States and Massachusetts constitutions, laws, and regulations.
MARIA has lost the ability to form meaningful relationships with others; has developed
anxiety and depressive disorders; has been suicidal; and has been unable to continue
her post-high school education; all because of the continuing sexual harassment to
which she was subjected at the Regional High School.

CLAIM 1
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.

Defendant GNB-SD is a public employer within the definition set forth in G.L. c. 258,

§ 1.

Defendant GNB-SD, as a public employer, is responsible for the negligent acts and

omissions of public employees, which are committed or omitted by them while acting
within the scope of their employment.

Defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO, BRITTANY

10
71,

72.

73.

74,

75.

76,

V7.

Case 1:20-cv-10103-IT Document1 Filed 01/30/20 Page 11 of 18

FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR, at all relevant times,
were public employees.
Defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO, BRITTANY
FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR, at all relevant times,
were acting within the scope of their employment.
Defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO, BRITTANY
FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR all demonstrated
deliberate indifference to the harassment MARIA was experiencing.
Defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO, BRITTANY
FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR all engaged in affirmative
negligent acts which injured MARIA, including, but not limited to, requiring her to
engage in a compulsory mediation process with R.B., and preventing her from
pursuing her constitutionally guaranteed legal remedies.
As a result of these negligent acts, MARIA was seriously injured.
As a result of the negligence of defendant GNB-SD, plaintiff is entitled to recover
damages, for the injuries sustained by her, in an amount to be determined by a jury.
Presentment of this claim is not required pursuant to Massachusetts General Laws,
Chapter 258 §4, as amended by Chapter 145 of the Acts of 2014, section 1, because
it is a civil action against a public employer which relates to the sexual abuse of a
minor, as provided in §4C of Chapter 260, and is governed by § 4C% of said Chapter
260.

CLAIM 2

Plaintiff realleges and incorporates herein the allegations contained in each and every

1
78.

79.

80.

81.

82.

83.

84.

85.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 12 of 18

other paragraph of this Complaint.

Defendant GNB-SD acted by and through its agents.

Defendant GNB-SD violated the plaintiff's rights as a resident of the United States
pursuant to 42 U.S.C. §1983 and §1988.

Defendant GNB-SD had a duty to exercise reasonable care in the selection and
retention of employees and to provide and ensure an educational environment for
MARIA that was free from sexual harassment, and to enforce the regulations, rules,
and laws necessary to protect her, and other students, from acts of sexual
harassment and abuse.

Defendant GNB-SD failed to properly train and supervise employees and/or discipline
them in order to avoid inadequate supervision of students.

Defendant GNB-SD failed to create a plan which would ensure students who were
sexually harassed would receive appropriate treatment.

By these failures, defendant GNB-SD adopted, approved, and/or enforced a policy,
practice, and custom tolerating the violation of constitutional rights.

The affirmative acts of the defendant GNB-SD, including, but not limited to, its
implementation of customs, practices and/or policies that resulted in a failure to
properly train and supervise its employees regarding required procedures for
investigating and responding to reports of abuse, were the moving force and/or direct
causal link to the sexual harassment suffered by MARIA and were so extreme and
egregious as to shock the conscience.

Defendant GNB-SD intentionally, willfully, and without justification deprived MARIA
of her rights, privileges, and immunities secured to her by the Constitution and the

12
86.

87.

88.

89.

90.

91.

Case 1:20-cv-10103-IT Document1 Filed 01/30/20 Page 13 of 18

laws of the United States, including but not limited to, her rights to due process and
to be free from sexual harassment as provided by the Fourteenth Amendment of the
Constitution, her rights of privacy, her rights to equal protection of the law, and her to
be free from violations of bodily integrity as protected by the First , Fourth, Fifth, Ninth,
and Fourteenth Amendments of the Constitution, in violation of 42 U.S.C. §1983, as
well as her rights under the laws and the Constitution of Massachusetts.
As a direct and proximate result of such deprivation, plaintiff MARIA DOE suffered
and continues to suffer invasion of bodily integrity, physical injury, indignity,
humiliation, severe emotional distress, and mental anguish.

CLAIM 3
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.
Defendant GNB-SD violated the plaintiff's rights as a resident of the United States
under 20 U.S.C. §§ 1681-1686.
Defendant GNB-SD is an educational institution as defined by 20 U.S.C.A. § 1681(c),
Title IX, Education Amendments of 1972 (hereinafter "Title IX") which receives federal
financial assistance.
Defendant GNB-SD is a public entity and, through its public school system, maintains
an educational institution, the Regional High School, which plaintiff believes and
therefore avers, receives federal financial assistance.
At all relevant times, defendant GNB-SD, through its public school system, owned,
operated, maintained, managed, supervised, and controlled, by and through its
agents, servanis, and employees, the Regional High School.

13
92.

93.

94.

95.

96.

97.

98.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 14 of 18

Defendant GNB-SD receives federal funds through a variety of educational programs.
As a result, even if it were not obliged to do so under state law, defendant GNB-SD
was required to adopt and implement sexual harassment policies under Title IX.
Plaintiff MARIA DOE was a student who was subjected to harassment based on her
gender. This harassment was sufficiently severe and pervasive to create an abusive
educational environment and persisted as a result of the deliberate indifference of
Staff at every level of authority.
The sexual harassment and abuse endured by plaintiff MARIA DOE at the Regional
High School, effectively denied plaintiff MARIA DOE equal access to educational
resources, benefits, and opportunities.
Defendant GNB-SD's actions altered and worsened the condition of plaintiff MARIA
DOE's educational environment.

CLAIM 4
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.
Defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO,
BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR, all engaged
in a conspiracy to deny plaintiff MARIA DOE the right to seek a criminal! prosecution

of R.B. because of his relationship to his father, a New Bedford police officer.

_ Defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO,

BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR intentionally,
willfully, and without justification deprived plaintiff MARIA DOE of her rights,

privileges, and immunities secured to her by the Constitution and the laws of the

14
99.

100.

101.

102.

Case 1:20-cv-10103-IT Document1 Filed 01/30/20 Page 15 of 18

United States, including but not limited to, her rights of privacy, her rights to equal
protection of the law, and her rights to due process as protected by the First, Fourth,
Fifth, Ninth, and Fourteenth Amendments of the Constitution, in violation of 42 U.S.C.
§1983, as well as her rights under the laws and the Constitution of Massachusetts.
As a direct and proximate result of such deprivation, plaintiff MARIA DOE suffered
and continues to suffer invasion of bodily integrity, physical injury, indignity,
humiliation, severe emotional distress, and mental anguish.

CLAIM 5
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.
Defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO,
BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR, all engaged
inacommon law conspiracy to deny plaintiff MARIA DOE the right to seek a criminal
prosecution of R.B. because of his relationship to his father, a New Bedford police
officer.
Defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO,
BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR intentionally,
willfully, and without justification deprived plaintiff MARIA DOE of her rights,
privileges, and immunities secured to her by the Constitution and the laws of the
United States, including but not limited to, her rights of privacy, her rights to equal
protection of the law, and her rights to due process as protected by the First, Fourth,
Fifth, Ninth, and Fourteenth Amendments of the Constitution, in violation of her rights

under the laws and the Constitution of Massachusetts.

15
103.

104.

105.

106.

107.

108.

Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 16 of 18

CLAIM 6
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.
Defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO,
BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR intended to
inflict emotional distress, or knew, or should have known, that emotional distress was
the likely result of their conduct, when they forced plaintiff MARIA DOE, a vulnerable
student in their care, to engage in an unsupervised compulsory confrontation with
R.B.
The conduct of defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS,
JOSE BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER
GASPAR was extreme and outrageous, beyond all possible bounds of decency, and
utterly intolerable in a civilized community.
The conduct of defendants GNB-SD, JAMES L. O'BRIEN, WARLEY WILLIAMS,
JOSE BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER
GASPAR caused plaintiff MARIA DOE distress of a nature so severe that no
reasonable person could be expected to endure it.

CLAIM 7
Plaintiff realleges and incorporates herein the allegations contained in each and every
other paragraph of this Complaint.
Defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE BOTELHO, BRITTANY
FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR interfered with plaintiff

MARIA DOE’s rights under the constitution and laws of the United States, and under

16
Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 17 of 18

the constitution and laws of the Commonwealth of Massachusetts by threats,
intimidation and coercion.

109. The conduct of defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE
BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR
deprived plaintiff MARIA DOE of her constitutional rights to bodily integrity, and to be
free from sexual harassment which constitutes discrimination, based upon her
gender, under both Article 1 of the Declaration of Rights, and the equal protection
clause of the Fourteenth Amendment to the United States Constitution.

110. The conduct of defendants JAMES L. O'BRIEN, WARLEY WILLIAMS, JOSE
BOTELHO, BRITTANY FERNANDEZ, LEANNE FISHER, and JENNIFER GASPAR
deprived plaintiff MARIA DOE of her constitutional rights to seek legal remedies
through the criminal courts of the Commonwealth.

111. They are liable to the plaintiff in accordance with G.L. c. 12, §11H and I.

112. Plaintiff MARIA DOE suffered bodily harm, humiliation, severe emotional distress, and
permanent psychological damages. She has incurred expenses and will likely incur
future expenses for medical and psychological treatment, and has suffered loss of
earning capacity.

RELIEF REQUESTED
Wherefore, the plaintiff demands judgment against the defendants on each of the
Claims, in an amount to be determined by ajury, as compensatory damages, and as punitive

damages where appropriate, plus costs, interests, and attorney's fees.

17
Case 1:20-cv-10103-IT Document 1 Filed 01/30/20 Page 18 of 18

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS.

By her Attorney,

(VeruadQ Shoo

CARMEN L. DURSO, ESQUIRE

BBO # 139340

175 Federal Street, Suite 1425

Boston, MA 02110-2287

617-728-9123 / carmen@dursolaw.com
January 29, 2020

 

18
